ALBERT L. WATSON, District Judge.
This case is before the Court for determination of the defendant’s motion to dismiss the action and bill of complaint.
The complaint alleges that the plaintiff is a Delaware corporation incorporated under the name of Ellay Stores, Inc.; that in 1925 the plaintiff succeeded to the assets, business, good-will and trade name, “Peoples Clothing Company”, from Larus-Altheimer, and for more than thirty years this plaintiff and its predecessors operated and conducted several stores under the trade name “Peoples Clothing Company”; that the defendant, Joseph Savitz, is an individual residing within the Middle District of Pennsylvania. and trading under the name of “Peoples Household Supply Company”; that the defendant operates stores in some of the cities in which the plaintiff has its stores; that the defendant, through his employees, has solicited business with words, actions, conduct, and silence, calculated to deceive the public and plaintiff’s customers into believing that they were dealing with plaintiff, and that the public and said customers have been deceived and are being deceived.
The Court feels that the complaint sufficiently alleges a case of fraudulent and unfair competition for which the plaintiff is entitled to relief.
Defendant’s motion to dismiss the plaintiff’s complaint is denied.